Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
After careful review of Applicant’s Arguments, Examiner has determined that the arguments are not persuasive and the claims stand rejected. Applicant arguments attempt to present a technical feature that offers an improvement on computer technology. Particularly the stated technical feature is one that notifies to a player when to press a button once an energy meter is filled to use a special power within a game. Examiner disagrees with this argument. 
The first issue is that Applicant’s Specification lacks discussion about this feature being an improvement in computer gaming technology. The second issue is that while Applicant identifies that other prior art does not explicitly have this claimed notification feature, this does not mean that the identified games lack an inherent notification feature. For example, Page 3 of King of Fighters 97 describes the use of a “POW GAUGE” for using a unique move. The “POW GAUGE” notifies to the player that the gauge is filled and ready to be used by flashing the word “MAXIMUM.” Applicant’s other reference Onimusha also includes the concept of a charged attack and a progress bar to notify the player when to use this charged attack. Thus, the claim language merely offers a different method or graphic to notify the player of a particular ability and not an actual improvement on the game technology. The last issue is that such a feature is merely game related and not actually computer technology related. For example, Applicant’s notification feature is for the Applicant’s specific game described in the claim language. This feature does not improve the technology as it is merely a feature in Applicant’s specific game. Furthermore, Applicant’s feature merely replaces the act of player monitoring a progress bar and using an attack accordingly.  Examples of improvements to computer game technology might include the physics of how players or objects move, in-game camera technology, and but not limited to the creation of in-game graphics. The claim language of the instant application does not offer a practical application of the game described, i.e. the abstract idea, and does not include significantly more to make the game eligible patent subject matter. Thus, the claims stand rejected.

/REGINALD A RENWICK/               Primary Examiner, Art Unit 3715